NO. 07-05-0322-CV

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL C

                                      MAY 17, 2006
                             ______________________________

                                      SHAWN FULLER,
                                                          Appellant

                                              v.

                                    DELINDA HARRELL,
                                                    Appellee
                            _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

           NO. 2004-595,291; HON. PAULA DAVIS LANEHART, PRESIDING
                       _______________________________

                                   Memorandum Opinion
                             _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

       Shawn Fuller (Fuller) appeals from an order entered by the county court at law

dismissing his appeal from a justice court. His sole issue involves the justice court’s

purported refusal to hear his petition for forcible entry and detainer. We dismiss the cause

for want of jurisdiction.

       Fuller sued Delinda Harrell (his tenant) to evict her from the leasehold. The

proceeding was initiated in the justice of the peace court. The latter entered a default

judgment but later vacated that decree at the behest of Harrell. This left the forcible entry

and detainer action pending in the justice court. Nevertheless, Fuller appealed to the

county court at law.        The latter dismissed the appeal because it was interlocutory.
Thereafter, Fuller appealed to this court. Here, he does not attack the decision of the

county court at law to dismiss the cause for want of jurisdiction. Instead, he contends that

the justice court erred in refusing to conduct a final hearing on the pending action and

requests that we order that court to hear it.

          Given the absence of any issue regarding the decision of the county court at law,

Fuller waived any complaint he may have had about it. See TEX . R. APP. P. 38.1(h)

(requiring an appellant's brief to contain a clear and concise argument for the contentions

made, with appropriate citations to authorities and to the record); Knie v. Piskun, 23
S.W.3d 455, 460 (Tex. App.–Amarillo 2000, pet. denied) (holding that appellate issues are

waived when an appellant's brief contains no citation to authority in reference to or

substantive discussion about them).

          As to resolution of the underlying forcible entry and detainer action, our appellate

jurisdiction encompasses only those proceedings wherein the trial court has executed a

final judgment or order.1 Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Because the justice court has yet to enter any final order or judgment in the underlying

detainer suit (which was noted by the county court at law), we have no appellate jurisdiction

over any complaint arising from it.2

          Accordingly, the appeal is dismissed for want of jurisdiction.

                                                              Brian Quinn
                                                              Chief Justice




          1
           W e ack now ledge that statute gran ts us authority to entertain c ertain interlocutory orders. See T EX .
C IV . P RAC . & R EM . C ODE A N N . §51.014(a)(1)-(10)(Ve rnon Sup p. 2005). None of those orders a re involved
here, howeve r.

          2
              This, of course, assumes arguendo that we even have jurisdiction over the decisions of a justice
cou rt.

                                                         2